El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
En 27 de enero de 1919 Jorge Sepulveda, vecino de Ponce, radicó una demanda en la Corte de Distrito de Ponce contra la South Porto Eico Sugar Company, corporación debi-damente organizada bajo las leyes del Estado de New Jersey con autorización para negociar en la Isla de Puerto Eico, re-clamando la suma de $4,900 en concepto de indemnización de daños y perjuicios causados al demandante' por la de-mandada.
En 14 de febrero siguiente la South Porto Eico Sugar Company hizo petición a la Corte de Distrito de Ponce, para que el caso fuera trasladado a la Corte de Distrito de los Estados Unidos para Puerto Eico, acompañando al efecto una fianza firmada por la peticionaria y dos fiadores.
Después de oir la petición referida el Juez de la Corte de Distrito de Ponce dictó una orden en 15 de febrero citado disponiendo la traslación solicitada y aprobando la fianza prestada como buena y bastante al fin pretendido.
En 27 de febrero el demandante Jorge Sepúlveda radicó moción para que se tuviera por enmendada la demanda reba-jando a $2,900 la cantidad que en ella reclamaba, alegando que por un error involuntario de máquina cometido por el oficinista al traducirla de la copia taquigráfica se consignó que la cantidad reclamada era de $4,900 cuando esa suma era de $2,900 solamente, y además en la misma fecha presentó otra moción de reconsideración para que se dejara sin efecto la orden de traslado y se permitiera la continuación del plei-to en la corte de Ponce por el fundamento de que la suma reclamada era de $2,900 y no de $4,900 según se había con-signado en la demanda.
La corte de Ponce por orden de 28 de febrero de 1919 dejó sin efecto la orden de traslado de 15 de febrero, can-celando la fianza prestada para el traslado y ordenando que el caso quedara ante la corte como si no se hubiera dictado *336la orden de traslado.. La corporación demandada, en moción de 13 de marzo de 1919, solicitó que los autos fueran remiti-dos a la Corte de Distrito de los Estados Unidos para Puer-to Rico dentro del término marcado por la ley, por el fun-damento de que la corte no tenía jurisdicción en el caso des-pués de haber firmado la orden de traslado a la Corte Federal, y la corte por -orden de la misma fecha, 13 de marzo de 1919, declaró sin lugar la moción por entender que de acuerdo con el número 8 del artículo 7 del Código de Enjui-ciamiento Civil la corte tiene poder para inspeccionar y co-rregir sus providencias y órdenes para ajustarlas a la ley y a la justicia.
Los procedimientos relacionados han dado lugar a que la representación de South Porto Rico Sugar Company acudiera a esta Corte Suprema en 19 de marzo de 1919 en solicitud de auto de certiorari contra el Juez de la Corte de Distrito de Ponce, Pión. Domingo Sepulveda, con el fin de que fue-ran revisados^ dichos procedimientos y se declare nula y sin efecto alguno la orden por la que se permitió la radicación de la demanda enmendada y se reconsideró y revocó la orden de traslado, revocando además' y declarando nulo todo proce-dimiento seguido por la corte de Ponce después de firmada la orden de traslado del pleito a la Corle Federal, de 15 de fe-brero de 1919.
El auto de certiorari fué expedido y la vista del recurso tuvo lugar con la asistencia iónica de la peticionaria en 31 de marzo próximo pasado.
La única cuestión legal a discutir y resolver es si el Juez de la Corte de Distrito de Ponce tenía o no jurisdicción para seguir actuando en el caso después de haber dispuesto su traslado a la Corte de Distrito de los Estados Unidos para Puerto Rico por orden de 15 de febrero .de 1919.
No hay cuestión alguna acerca de que atendidos los tér-minos de la primitiva demanda cuya cuantía excedía de $3,000 el caso era susceptible de traslado a la Corte de Distrito de los Estados Unidos’ para Puerto Rico y de que la demandada *337presentó en debido tiempo los documentos necesarios para el traslado ordenado.
En el caso de Crehore v. Ohio Railway Co., 131 U. S. 243, la Corte Suprema de los Estados Unidos dijo:
“El efecto de radicar la solicitud' y fianza exigidas en un caso que puede ser trasladado es como se dijo en el caso de Railroad Company v. Mississippi, 102 U. S. 135, 141, que la corte de estado que-dará desde entonces sin jurisdicción para seguir conociendo del pleito; o en el d& Railroad Company v. Koontz, 104 U. S. 5, 14, que su ju-risdicción legal termina; o en el de Steamship Co. v. Tugman, 106 U. S. 118, 122, que al ser radicada la petición y fianza, siendo el caso remoYible de acuerdo con el estatuto, la jurisdicción d'e la corte' de estado cesó en absoluto, y la de la Corte de Circuito de los Estados. Unidos comenzó inmediatamente.’ ”
En otro caso posterior, Traction Company v. Mining Co., 196 U. S. 244, la misma corte dijo:
“Si un caso pudiese ser trasladado, esto es, si el pleito por su naturaleza es uno del cual la Corte dé Circuito podía legalmente te-ner jurisdicción, entonces al radicarse una solicitud de traslado en tiempo oportuno acompañada de fianza suficiente, el caso de acuerdo con la ley queda trasladado perdiendo su jurisdicción la corte de estado en que dicho caso está pendiente, para seguir conociendo del asunto, y todos los procedimientos subsiguientes en esa corte serán mños.”
Con arreglo a la doctrina expuesta la Corte de Distrito de Ponce carecía de jurisdicción para seguir actuando desde que le fue presentada en debida forma la moción de tras-lado y con mayor motivo después que dicha corte accedió al traslado reconociendo así que el caso era removióle y se habían llenado todas las formalidades necesarias para el tras-lado. Careció, por tanto, de jurisdicción para admitir una enmienda a la demanda rebajando su cuantía a $2,900 y de-jando por ese fundamento sin efecto el traslado ordenado cuando ya la Corte de Distrito de los Estados Unidos para Puerto Eico había adquirido jurisdicción sobre el caso.
T no es aplicable el número 8 del artículo 7 del Código *338de Enjuiciamiento Civil preceptivo de que toda corte tiene poder para inspeccionar y corregir sus providencias y ór-denes con el fin de ajustarlas a la ley y a la justicia, pues para el ejercicio de tal facultad es requisito indispensable que la corte tenga jurisdicción sobre el caso, y la Corte de Distrito de Ponce ya había perdido su jurisdicción para co-nocer de la reclamación de que se trata.
Por el mismo fundamento tampoco puede sostenerse que la orden de traslado era susceptible de apelación .y que el demandante pudo enmendar la demanda y solicitar la recon-sideración de la orden de traslado antes de interponer dicho recurso.
Por las razones expuestas, procede declarar con lugar el presente recurso de certiorari, anular la orden que dictó el Juez de la Corte de Distrito de Ponce en 28 de febrero de 1919, y nulos también los procedimientos subsiguientes.
Declarado con lugar él recurso de certiorari y anulada la orden que dejó sin efecto el traslado anteriormente concedido.
Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.